DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a PWM control”, in last line of claims 6, 13, and 20; and “adjusting the PWM control”, in last line of claims 7, 14 and 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 6, 13 and 20, the recitation “apply an open circuit across the motor under a PWM control” (emphasis added), on last line, provides no description of sufficiently definite structure that performs the claimed function. There is no description of structure of the recited apparatus, such as circuitry and/or element(s) to perform the functions, which would be required to support the claimed specialized functions. The drawing designates a trigger switch 212 which seems to perform open/close circuit which does not perform a PWM control. Therefore, the specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the invention possessed the invention.
For claims 7, 14 and 21, the recitation “checking the tailgate against movement includes adjusting the PWM control” (emphasis added), on last line, provides no description of sufficiently definite structure that performs the claimed function. There is no description of structure of the recited apparatus, such as circuitry and/or element(s) to perform the functions, which would be required to support the claimed specialized functions. The drawing designates a trigger switch 212 which seems to perform open/close circuit which does not perform adjusting the PWM control. Therefore, the specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the invention possessed the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 14 and 21 recite the recitation “the PWM control”, on last line. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghannam et al. (hereinafter Ghannam, US 2020/0141171 A1).
For claim 1, Ghannam discloses a system for operating a power tailgate system (Figs. 1A-1B of Ghannam disclose a system 100 for operating a power tailgate system 114 – see Ghannam, Figs. 1A-1B, paragraph [0019]), comprising:
one or more processors (Fig. 1A of Ghannam discloses one or more processors 142; 146 and/or electronic control unit ECU (not illustrated) included in the power driver unit 134 – see Ghannam, Fig. 1A, paragraphs [0020], lines 27-29 and [0028], lines 1-13); and
a memory communicably coupled to the one or more processors and storing instructions (Fig. 1A of Ghannam discloses a memory 144 communicably coupled to the one or more processor (142, 146) and storing instructions – see Ghannam, Fig. 1A, paragraphs [0029] and [0080], lines 1-6) that when executed by the one or more processors cause the one or more processors to:
upon the initiation of a driving event in a vehicle that includes a tailgate (Figs. 1A-1B of Ghannam disclose a vehicle 100 that includes a tailgate 114 – see Ghannam, Figs. 1A-1B, paragraph [0019], lines 8-13), a motor connected with the tailgate for interdependent movement, and a motor circuit for the motor (Figs. 1A-1B of Ghannam disclose a motor (power driver unit 134 including one motor (not illustrated) and/or torsion motor (not illustrated)) connected with the tailgate 114 via mechanical arm 140 for interdependent movement, and a motor circuit 134 for the motor (see Ghannam, Figs. 1A-1B, paragraph [0020], lines 21-38)), identify that the tailgate is unclosed (Figs 1A-1B and Fig. 4, step 402 of Ghannam disclose one or more processors 142, 146 to identify that the tailgate 114 is unclosed – see Ghannam, Figs. 1A-1B and Fig. 4, paragraph [0048]); and
in response to identifying that the tailgate is unclosed, upon the initiation of the driving event, irrespective of whether the tailgate is moving or not moving (Fig. 4, steps 402, 404 of Ghannam discloses in response to identifying that the tailgate 114 is unclosed, upon the initiation of the driving event, irrespective of whether the tailgate 114 is moving or not moving – see Ghannam, Fig. 4, steps 402, 404; paragraphs [0048]-[0049]), check the tailgate against movement during the driving event (Fig. 4 of Ghannam discloses checking the tailgate 114 against movement during the driving event – see Ghannam, Fig. 4, pararaphs [0047]-[0062]), wherein checking the tailgate against movement includes operating the motor circuit to electrically brake the motor (Fig. 4 of Ghannam discloses checking the tailgate 114 against movement includes operating the motor circuit 134 to electrically brake the motor via Fig. 4, step 422 – see Ghannam, Fig. 4, step 422; paragraph [0058]).
For claim 4, Ghannam discloses the system of claim 1, wherein checking the tailgate against movement during the driving event includes continuously checking the tailgate against movement for the duration of the driving event (Fig. 4 of Ghannam discloses the processor 146 for checking the tailgate 114 against movement during the driving event which includes continuously checking the tailgate 114 against movement for the duration of the driving event – see Ghannam, Fig. 4, steps 422-430 and 416-420, paragraphs [0039] and [0055]-[0062]. It is noted that the processor 146 includes continuously checking the tailgate against movement for the duration of the driving event inherently to perform sequence of steps 422-430 and 416-420, paragraph [0047]).
For claim 5, Ghannam discloses the system of claim 1, wherein checking the tailgate against movement includes operating the motor circuit to continuously electrically brake the motor (Figs. 1A and 4 of Ghannam disclose checking the tailgate 114 against movement includes operating the motor circuit 134 to continuously electrically brake the motor and/or torsion motor – see Ghannam, Figs. 1A and 4, paragraphs [0020], lines 23-34; [0033] and [0058]-[0062]).
Claims 8, 11 and 12 are "method" claims which are either same or similar to that of the "a system" claims 1, 4 and 5, respectively. Explanation is omitted.
For claim 15, Ghannam discloses a non-transitory computer-readable medium for operating a power tailgate system including instructions that when executed by one or more processors (Figs. 1A and 4 of Ghannam disclose the memory 144 which is a non-transitory computer-readable medium for operating a power tailgate system 114 including instructions that when executed by one or more processors 142 and/or 146 – see Ghannam, Figs. 1A and 4, paragraph [0028]-[0030]) cause the one or more processors to:
upon the initiation of a driving event in a vehicle that includes a tailgate, a motor connected with the tailgate for interdependent movement, and a motor circuit for the motor, identify that the tailgate is unclosed (same as explanation in claim 1 above); and
in response to identifying that the tailgate is unclosed, upon the initiation of the driving event, irrespective of whether the tailgate is moving or not moving, check the tailgate against movement during the driving event, wherein checking the tailgate against movement includes operating the motor circuit to electrically brake the motor (same as explanation in claim 1 above).
For claim 18, Ghannam discloses the non-transitory computer-readable medium of claim 15, wherein checking the tailgate against movement during the driving event includes continuously checking the tailgate against movement for the duration of the driving event (same as explanation in claim 4 above).
For claim 19, Ghannam discloses the non-transitory computer-readable medium of claim 15, wherein checking the tailgate against movement includes operating the motor circuit to continuously electrically brake the motor (same as explanation in claim 5 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (hereinafter Ghannam, US 2020/0141171 A1) in view of Sorber et al. (hereinafter Sorber, US 4,289,995 A).
For claims 2, 9 and 10, Ghannam discloses all limitations as applied in claims 1, 8 and/or claim 15 above. Ghannam discloses electrically braking the motor which is silent for applying a closed circuit across the motor. However, Sorber discloses electrically braking the motor which includes applying a closed circuit (Fig. 7 of Sorber discloses a closed circuit including resistor 152, a diode 150, switch 88 and motor 76) across the motor (Fig. 7 of Sorber discloses electrically braking the motor 76 which includes applying a closed circuit across the motor 76 – see Sorber, Fig. 7, col. 7, lines 46-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Ghannam to incorporate teaching of Sorber for purpose of performing braking the motor efficiently and preventing excessive internal inertial torque force generated in the motor control system.
For claims 3, 16 and 17, Ghannam discloses all limitations as applied in claims 1, 8 and/or claim 15 above. Ghannam discloses electrically braking the motor which is silent for including at least one of applying a braking resistor across the motor, and applying a short circuit across the motor. However, Sorber discloses electrically braking the motor which includes at least one of applying a braking resistor across the motor, and applying a short circuit across the motor (Fig. 7 of Sorber discloses electrically braking the motor 76 which includes at least one of applying a braking resistor 152 across the motor 76, and applying a short circuit across the motor 76 – see Sorber, Fig. 7, col. 7, lines 46-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Ghannam to incorporate teaching of Sorber for purpose of performing braking the motor efficiently and preventing excessive internal inertial torque force generated in the motor control system. 
Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. (hereinafter Ghannam, US 2020/0141171 A1) in view of Sugiyama et al. (hereinafter Sugiyama, US 2020/0199930 A1).
For claims 6, 13 and 20, Ghannam discloses the system of claims 1, 8 and/or claim 15, wherein checking the tailgate against movement includes operating the motor circuit to alternately electrically brake the motor (Figs. 1A and 4 of Ghannam disclose checking the tailgate 114 against movement which includes operating the motor circuit 134 to alternately electrically brake the motor (motor included in the motor circuit 134 and/or torsion motors) via the processor 146 which is incorporated into ECU included in the motor circuit 134 – see Ghannam, Figs. 1A and 4, paragraphs [0020], lines 27-29; [0028], lines 4-7; [0033] and [0035]). 
Ghannam is silent for applying an open circuit across the motor under a PWM control.
However, Sugiyama discloses an open-close body driving system which can be a power tailgate system for a vehicle (see Sugiyama, Fig. 1, paragraph [0001])0032. Sugiyama discloses applying an open circuit across the motor under a PWM control (Fig. 1 of Sugiyama discloses applying an open circuit across the motor 12 under a PWM control – see Sugiyama, Fig. 1, paragraphs [0020]-[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Ghannam to incorporate teaching of Sugiyama for purpose of controlling speed of motor efficiently.
For claims 7, 14 and 21, Ghannam discloses the system of claims 1, 8 and/or 15, wherein checking the tailgate against movement (Fig. 4, steps 422-430 and 416-420 of Ghannam discloses checking the tailgate against movement – see Ghannam, Fig. 4, paragraphs [0055]-[0062]). Ghannam discloses checking the tailgate against movement (Fig. 4 of Ghannam discloses checking the tailgate against movement which includes changing speed (first speed and second speed) – see Ghannam, Fig. 4, steps 408-426, paragraphs [0051]-[0060]) which is silent for including adjusting the PWM control. However, Sugiyama discloses the tailgate against movement which includes adjusting the PWM control (Fig. 1 of Sugiyama discloses the tailgate DR against movement which includes adjusting the PWM control – see Sugiyama, Fig. 1, paragraph [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Ghannam to incorporate teaching of Sugiyama for purpose of controlling speed of motor accurately and efficiently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846